Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT

First Amendment, dated as of January 26, 2016 (this “Amendment”), to the Credit
Agreement dated as of April 8, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TOTAL SYSTEM
SERVICES, INC. (the “Borrower”), the several lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and the other agents party thereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
be amended as set forth herein;

WHEREAS, as permitted by Section 10.01 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as set forth on
Exhibit A to this Amendment. Language being inserted into the applicable section
of the Credit Agreement is evidenced by blue double underline formatting.
Language being deleted from the applicable section of the Credit Agreement is
evidenced by red strike-through formatting.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
January 26, 2016 (the “Effective Date”) upon satisfaction of each of the
following conditions:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and the Required Lenders either a counterpart
of this Amendment signed on behalf of such party or written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

(b) On and as of the Effective Date, after giving effect to this Amendment,
(i) each of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (except to the extent that any such representation or warranty
expressly relates to a specified earlier date, in which case such representation
or warranty shall be true and correct in all material respects as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing. The Borrower’s execution hereof shall be deemed a certification as
to the satisfaction of this condition (b).

(c) The Administrative Agent shall have received all amounts due and payable by
the Borrower on the Effective Date as set forth in Section 5 below, to the
extent the invoice of which shall have been received by the Borrower at least 2
Business Days prior to the Effective Date.



--------------------------------------------------------------------------------

SECTION 4. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) The Borrower agrees with respect to each Loan Document to which it is a
party that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

(c) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

SECTION 5. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of this Amendment,
and any other documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

SECTION 7. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

TOTAL SYSTEM SERVICES, INC., as Borrower By:  

/s/ Paul M. Todd

Name:   Paul M. Todd Title:   Senior Executive Vice President and Chief
Financial Officer

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Executive Director

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ryan Maples

Name:   Ryan Maples Title:   Sr. Vice President

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Allison Burgun

Name:   Allison Burgun Title:   Vice President

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jocelyn Boll

Name:   Jocelyn Boll Title:   Vice President

 

[Signature Page to 2013 Facility Amendment]



--------------------------------------------------------------------------------

Exhibit A

[redline changed pages to be attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A TO FIRST AMENDMENT

 

 

 

CREDIT AGREEMENT

Dated as of April 8, 2013

among

TOTAL SYSTEM SERVICES, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agent,

REGIONS BANK AND U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

and

The Other Lenders Party Hereto

$200,000,000

FIVE YEAR TERM LOAN FACILITY

 

 

 

J.P. MORGAN SECURITIES LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

REGIONS CAPITAL MARKETS

and

U.S. BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     4   

1.01.

 

Defined Terms

     4   

1.02.

 

Other Interpretive Provisions

     23   

1.03.

 

Accounting Terms and Calculations.

     2324   

1.04.

 

Rounding

     2425   

1.05.

 

Times of Day

     2425   

ARTICLE II. THE COMMITMENTS AND TERM LOANS

     2425   

2.01.

 

Term Loan Borrowing.

     2425   

2.02.

 

Borrowings, Conversions and Continuations of Loans.

     2425   

2.03.

 

[Reserved].

     2627   

2.04.

 

[Reserved].

     2627   

2.05.

 

[Reserved].

     2627   

2.06.

 

Prepayments.

     2627   

2.07.

 

Termination or Reduction of Commitments.

     2627   

2.08.

 

[Reserved].

     27   

2.09.

 

Amortization of Term Loans

     27   

2.10.

 

Interest.

     2728   

2.11.

 

Fees

     2728   

2.12.

 

Computation of Interest and Fees

     28   

2.13.

 

Evidence of Debt.

     2829   

2.14.

 

Payments Generally; Administrative Agent’s Clawback.

     2829   

2.15.

 

Sharing of Payments by Lenders

     3031   

2.16.

 

[Reserved].

     31   

2.17.

 

[Reserved].

     31   

2.18.

 

[Reserved].

     31   

2.19.

 

Defaulting Lenders

     31   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     3132   

3.01.

 

Taxes.

     3132   

3.02.

 

Illegality

     35   

3.03.

 

Inability to Determine Rates

     3536   

3.04.

 

Increased Costs; Reserves on Eurocurrency Rate Loans.

     3536   

3.05.

 

Compensation for Losses

     3637   

3.06.

 

Mitigation Obligations; Replacement of Lenders.

     3738   

3.07.

 

Survival

     3738   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     3738   

4.01.

 

Conditions Precedent to the Effective Date

     3738   

4.02.

 

Conditions Precedent to Funding the Term Loans on the Closing Date

     38   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     3940   

5.01.

 

Existence, Qualification and Power

     3940   

5.02.

 

Authorization; No Contravention

     3940   

5.03.

 

Governmental Authorization; Other Consents

     3940   

5.04.

 

Binding Effect

     3940   

5.05.

 

Financial Statements; No Material Adverse Effect.

     40   

5.06.

 

Litigation

     4041   

5.07.

 

Compliance with Contracts

     4041   



--------------------------------------------------------------------------------

5.08.

 

Ownership of Property; Liens

     4041   

5.09.

 

Insurance

     41   

5.10.

 

Environmental Compliance

     41   

5.11.

 

Taxes

     41   

5.12.

 

ERISA Compliance.

     41   

5.13.

 

Subsidiaries; Equity Interests

     4142   

5.14.

 

Margin Regulations; Investment Company Act.

     4142   

5.15.

 

Solvency.

     42   

5.16.

 

Disclosure

     42   

5.17.

 

Compliance with Laws

     4243   

5.18.

 

Use of Proceeds

     4243   

5.19.

 

Intellectual Property; Licenses, Etc.

     4243   

5.20.

 

Taxpayer Identification Number

     43   

5.21.

 

Patriot Act, OFAC.

     43   

5.22.

 

FCPA

     43   

ARTICLE VI. AFFIRMATIVE COVENANTS

     4344   

6.01.

 

Financial Statements

     4344   

6.02.

 

Certificates; Other Information

     44   

6.03.

 

Notices

     4546   

6.04.

 

Payment of Obligations

     46   

6.05.

 

Preservation of Existence, Etc.

     46   

6.06.

 

Maintenance of Properties

     4647   

6.07.

 

Maintenance of Insurance

     4647   

6.08.

 

Compliance with Laws

     4647   

6.09.

 

Books and Records

     4647   

6.10.

 

Inspection Rights

     4647   

6.11.

 

Use of Proceeds

     47   

ARTICLE VII. NEGATIVE COVENANTS

     47   

7.01.

 

Liens

     4748   

7.02.

 

Investments

     4950   

7.03.

 

Fundamental Changes

     50   

7.04.

 

Dispositions

     5051   

7.05.

 

Restricted Payments

     51   

7.06.

 

Change in Nature of Business

     5152   

7.07.

 

Transactions with Affiliates

     5152   

7.08.

 

Use of Proceeds

     5152   

7.09.

 

Financial Covenants.

     5152   

7.10.

 

Swap Contracts

     5152   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     5152   

8.01.

 

Events of Default

     5152   

8.02.

 

Remedies Upon Event of Default

     5354   

8.03.

 

Application of Funds

     5354   

ARTICLE IX. ADMINISTRATIVE AGENT

     5455   

9.01.

 

Appointment and Authority

     5455   

9.02.

 

Rights as a Lender

     5455   

9.03.

 

Exculpatory Provisions

     5455   

9.04.

 

Reliance by Administrative Agent

     5556   

 

2



--------------------------------------------------------------------------------

9.05.

 

Delegation of Duties

     5556   

9.06.

 

Resignation of Administrative Agent

     5557   

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     5657   

9.08.

 

No Other Duties, Etc.

     5657   

9.09.

 

Administrative Agent May File Proofs of Claim

     5657   

ARTICLE X. MISCELLANEOUS

     5758   

10.01.

 

Amendments, Etc.

     5758   

10.02.

 

Notices; Effectiveness; Electronic Communication.

     5859   

10.03.

 

No Waiver; Cumulative Remedies

     6061   

10.04.

 

Expenses; Indemnity; Damage Waiver.

     6061   

10.05.

 

Payments Set Aside

     6162   

10.06.

 

Successors and Assigns.

     6263   

10.07.

 

Treatment of Certain Information; Confidentiality

     6566   

10.08.

 

Right of Setoff

     6667   

10.09.

 

Interest Rate Limitation

     6667   

10.10.

 

Counterparts; Integration; Effectiveness

     6667   

10.11.

 

Survival of Representations and Warranties

     6667   

10.12.

 

Severability

     6768   

10.13.

 

Replacement of Lenders

     6768   

10.14.

 

Governing Law; Jurisdiction; Etc.

     6768   

10.15.

 

Waiver of Jury Trial

     6869   

10.16.

 

No Advisory or Fiduciary Responsibility

     6869   

10.17.

 

USA PATRIOT Act Notice

     6970   

10.18.

 

[Reserved]

     6970   

10.19.

 

Termination

     6970   

10.20.

 

ENTIRE AGREEMENT

     6970   

 

SCHEDULES

1.01

  

[Reserved]

2.01

  

Commitments and Applicable Percentages

2.04

  

[Reserved]

5.06

  

Litigation

5.13

  

Subsidiaries; Other Equity Investments

7.01

  

Existing Liens

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         

Form of

  

A

 

Borrowing Notice

  

B

 

Term Note

  

C

 

Compliance Certificate

  

D

 

Assignment and Assumption

  

E

 

U.S. Tax Compliance Certificates

  

F

 

Solvency Certificate

 

3



--------------------------------------------------------------------------------

such period, (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, as of any date of determination and without
duplication, an amount equal to Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) all non-cash items decreasing
Consolidated Net Income for such period, (v) restructuring costs, reserves and
integration costs incurred in connection with acquisitions after September 10,
2012, project start-up costs, costs related to the closure and/or consolidation
of facilities, and retention, recruiting, relocation, severance and signing
bonuses and expenses, and (vi) any non-recurring expenses or charges related to
any issuance of Equity Interest, any Investment, any acquisition, Disposition,
casualty event, recapitalization or the incurrence or repayment of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) and any
amendment or modification to the terms of any such transactions, in each case,
whether or not consummated; provided that the aggregate amount added back
pursuant to clauses (v) and (vi) shall not exceed an amount equal to 7.5% of
Consolidated EBITDA for the period of determination, and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period.

“Consolidated EBITDAR” means, as of any date of determination and without
duplication, an amount equal to Consolidated EBITDA for the most recently
completed Measurement Period plus, to the extent deducted in calculating such
Consolidated Net Income, Rental Expenses for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed Measurement Period to (b) Consolidated Interest Charges plus Rental
Expenses for the most recently completed Measurement Period. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
understood and agreed that Indebtedness shall not be included in calculating any
the Consolidated Fixed Charge Coverage Ratio as used in the financial covenants
set forth in Section 7.09 for so long as such Indebtedness constitutes
Qualifying Escrowed Indebtedness.

 

8



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, as applicable,
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all other Indebtedness of a Person other than the Borrower or any
Subsidiary, which Indebtedness is (x) of the types referred to in clauses
(a) through (f) above and (y) recourse to the Borrower or any Subsidiary.

“Consolidated Interest Charges” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA. Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, it is understood and agreed that Indebtedness shall not be
included in calculating any the Consolidated Leverage Ratio as used in the
financial covenants set forth in Section 7.09 for so long as such Indebtedness
constitutes Qualifying Escrowed Indebtedness.

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period; provided that the determination of Consolidated Net Income
shall include (i) the amount of any cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary during such period in accordance
with applicable law and (ii) the amount of the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period; and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9



--------------------------------------------------------------------------------

sponsored or maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

“Permitted Disposition” means the following Dispositions, so long as no Event of
Default exists immediately after giving effect thereto:

 

  (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

  (b) Dispositions of inventory in the ordinary course of business;

 

  (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

  (d) Dispositions of property by any Subsidiary in compliance with Section 7.07
(i) to the Borrower or (ii) to a wholly-owned Subsidiary;

 

  (e) Dispositions in the form of Investments to the extent permitted under
Section 7.02;

 

  (f) Dispositions in the form of leases, licenses or subleases of property in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

  (g) Dispositions in the form of assignments and licenses of IP Rights of the
Borrower and its Subsidiaries in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Escrowed Indebtedness” means Indebtedness the proceeds of which are
escrowed or otherwise segregated (whether or not with a third party, but
otherwise on terms and in a manner reasonably satisfactory to the Administrative
Agent (it being acknowledged and agreed that any of the escrow and/or
segregation arrangements consistent with the ones employed by the Borrower in
connection with the issuance of $1.1 billion of senior notes in May 2013 to
finance the Borrower’s acquisition of NetSpend Holdings, Inc. are reasonably
satisfactory to the Administrative Agent)) and set aside pending application
towards the Tanzanite Acquisition to the extent such Indebtedness is required to
be repaid or redeemed in the event the Tanzanite Acquisition terminates prior to
its consummation (for the avoidance of doubt such Indebtedness shall only
constitute Qualifying Escrowed Indebtedness while

 

19



--------------------------------------------------------------------------------

the proceeds thereof are so escrowed or segregated and otherwise meet the
requirements of this definition).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rental Expenses” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all rentals payable under leases of real,
personal, or mixed property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Representatives” has the meaning specified in Section 10.07.

“Required Lenders” means, as of any date of determination (i) on or prior to the
Closing Date, Lenders holding more than 50% of the sum of the aggregate
outstanding Term Loan Commitments and (ii) after the Closing Date, Lenders
holding more than 50% of the Total Outstandings; provided that in each case the
portion of the Term Loan Commitments and/or Total Outstandings held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or chief accounting officer of
the Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person, on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other

 

20



--------------------------------------------------------------------------------

provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

“Syndication Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity
as a syndication agent under any of the Loan Documents, or any successor
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tanzanite” means TransFirst Holdings Corp., a Delaware corporation.

“Tanzanite Acquisition” means the acquisition of Tanzanite through a stock
purchase, from Vista Equity Partners Fund V, L.P, Vista Equity Partners Fund
V-A, L.P., Vista Equity Partners Fund V-B, L.P., Vista Equity Partners Fund V
Executive, L.P., VEPF V FAF, L.P. and Vista Equity Associates, LLC
(collectively, the “Sellers”) pursuant to a Stock Purchase Agreement (together
with all exhibits, schedules and disclosure letters thereto, the “Tanzanite
Purchase Agreement”) dated as of January 26, 2016 among Tanzanite, the Sellers,
and the Borrower.

“Tanzanite Closing Date” means the date the Tanzanite Acquisition is
consummated.

“Tanzanite Purchase Agreement” has the meaning specified in the definition of
Tanzanite Acquisition.

“Target” has the meaning assigned to such term in the preamble hereto.

“Target Material Adverse Effect” means any event, change, circumstance, effect,
occurrence, condition, state of facts or development, either individually or in
the aggregate with any such other item, that is materially adverse to (I) the
business, assets, liabilities, condition (financial or other) or results of
operations of the Target and its subsidiaries taken as a whole, or (II) the
ability of the Target to consummate the transactions contemplated by the Merger
Agreement, other than, in each case, any event, change, circumstance, effect,
occurrence, condition, state of facts or development (individually or in the
aggregate) arising out of or resulting from (a) a decrease in the market price
or the trading volume of shares of Common Stock (as defined in the Merger
Agreement), in and of itself, or any failure by the Target to meet any published
public estimates of the Target’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Target to meet any internal budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operations, in
and of itself (but not, in each case, the facts or occurrences giving rise or
contributing to any such changes or failures, which may be taken into account in
determining whether there is a Target Material Adverse Effect), (b) general
political, tax, economic or business conditions in the United States or any
country or region in the world in which the Target or any of its subsidiaries
does business, or any changes therein, or general financial, securities, credit
or capital market conditions, including interest rates or exchange rates, or any
changes therein, and including, in each case, any such event, change,
circumstance, effect, occurrence, condition, state of facts or development
arising out of or resulting from acts of war (whether or not declared) or the
commencement, continuation or escalation of a war, acts of armed hostility or
terrorism, (c) changes in U.S. GAAP, applicable law or authoritative
interpretations thereof, (d) any change or effect generally affecting the
industries or business segments in which the Target operates, (e) any hurricane,
earthquake, flood or other natural disasters or acts of God, (f) any change or
effect attributable to the execution or announcement of the Merger Agreement or
the

 

22



--------------------------------------------------------------------------------

was entered into or assumed (together with replacement property and customary
provisions in respect of proceeds, accessions, and other after-acquired
property);

(iii) provisions contained in leases and other agreements restricting the
assignment, sublease, or pledge of such lease or agreement;

(iv) Negative Pledges existing on the date of this Agreement contained in the
organizational documents or other agreements binding on any Subsidiary that is
not a wholly-owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary);

(v) a Negative Pledge contained in any agreements governing an Investment made
in a Person other than a Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Person);

(vi) a Negative Pledge contained in any agreement relating to the Disposition of
a Subsidiary or assets pending such Disposition, provided that in any such case
such Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such Disposition; or

(vii) a Negative Pledge contained in any agreement evidencing or governing
Indebtedness (including credit facilities and debt securities) otherwise
permitted to be incurred under this Agreement, so long as the Borrower
determines in good faith (after consultation with the Administrative Agent) that
such Negative Pledge, taken as a whole, is no more restrictive in any material
respect than the restrictions in Section 7.01(b), or that such Negative Pledge
is otherwise in a form customary for similar agreements for comparable borrowers
or issuers at such time; andor

(viii) a Negative Pledge contained in any documentation in connection with
Qualifying Escrowed Indebtedness, provided that such Negative Pledge only
extends to the proceeds of such Qualifying Escrowed Indebtedness and any account
containing such proceeds; and

(b) Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(i) Liens pursuant to any Loan Document;

(ii) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (x) the value of the property
covered thereby is not changed (unless reduced), (y) the amount secured or
benefited thereby is not increased, and (z) the direct or any contingent obligor
with respect thereto is not changed;

(iii) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iv) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

49



--------------------------------------------------------------------------------

(xvi) purported Liens evidenced by the filing of precautionary UCC financing
statements; and

(xvii) Liens arising in connection with out-bound licenses of patents,
copyrights, trademarks and other IP Rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries.; and

(xviii) Liens securing Qualifying Escrowed Indebtedness (to the extent such
liens only extend to such Qualifying Escrowed Indebtedness, the proceeds thereof
and any account containing any such proceeds).

7.02. Investments. Make any Investments (other than the Tanzanite Acquisition),
if a Default then exists or arises as a result of such Investment or if
immediately after giving effect to such Investment, (a) the Book Value of the
assets of the Borrower would be less than the greater of (i) 50% of the Book
Value of the consolidated assets of the Borrower and its Subsidiaries and
(ii) $850,000,000 or (b) the representations and warranties made by the Borrower
in the Loan Documents to which it is a party would not be true and correct in
all material respects with the same force and effect as if made on and as of the
date of such Investment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were not
true and correct in all material respects as of such earlier date; provided
that, prior to making any Material Investment, the Borrower shall deliver to the
Administrative Agent a Compliance Certificate, demonstrating that the Borrower
is in compliance, on a pro forma basis after giving effect to such Material
Investment, as of the last day of the most-recently ended fiscal quarter of the
Borrower for which the Borrower has delivered financial statements to the
Lenders or for which financial statements of the Borrower are publicly
available, with the financial covenants set forth in Section 7.09 and
demonstrating the Borrower’s compliance with the requirements of
Section 7.02(a); provided that, notwithstanding the foregoing, Investments by
Subsidiaries (including without limitation, intercompany loans and advances) in
the Borrower may not exceed $5,000,000 in the aggregate on any date of
determination. For purposes hereof, “Material Investment” shall mean any
Investment of more than $150,000,000 in cash, cash equivalents or assets (valued
at such assets Book Value at the date of such Investment).

7.03. Fundamental Changes. Other than the transactions to effect the Tanzanite
Acquisition conducted pursuant to the Tanzanite Purchase Agreement, Mmerge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge with the Borrower, provided that the Borrower shall
be the continuing or surviving Person;

(b) any Subsidiary may merge with any other Subsidiary so long as no Default
would exist immediately after giving effect to such merger, including without
limitation a Default resulting from a breach of any other covenant contained in
this Article VII;

(c) the Borrower or any Subsidiary may Dispose of Subsidiaries and any
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the extent each such Disposition constitutes a
Permitted Disposition or is otherwise permitted by Section 7.04;

(d) any Subsidiary may merge with another Person (other than the Borrower or
another Subsidiary), if immediately after giving effect to such merger, (i) the
Book Value of the assets of the

 

51



--------------------------------------------------------------------------------

favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

7.08. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.09. Financial Covenants.

(a) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 2.5 to 1.0.

(b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 3.0 to
1.0.; provided that with respect to the end of any fiscal quarter of the
Borrower on and after the Tanzanite Closing Date such ratio shall instead be
4.25 to 1.00, with such ratio stepping down to:

(i) in the event the Tanzanite Closing Date is on or prior to May 15, 2016, 4.00
to 1.00 on December 31, 2016, 3.75 to 1.00 on March 31, 2017 and 3.50 to 1.00 on
September 30, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter
of the Borrower ending thereafter); or

(ii) in the event the Tanzanite Closing Date is after May 15, 2016, 4.00 to 1.00
on March 31, 2017, 3.75 to 1.00 on June 30, 2017 and 3.50 to 1.00 on December
31, 2017 (with such 3.50 to 1.00 ratio applying for any fiscal quarter of the
Borrower ending thereafter).

7.10. Swap Contracts. Enter into any Swap Contract except in the ordinary course
of business pursuant to bona fide hedging transactions and not for speculation.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within two Business Days
after the same becomes due, any interest on any Loan, or any fee due hereunder
as contemplated by Section 2.11, or (iii) within three Business Days after
notice thereof, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.05, or 6.11 or Article VII;
or

(c) Other Defaults. The Borrower fails to perform or observe (i) any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or (ii) any term, covenant or agreement contained in
Section 6.01, 6.02, 6.03, or 6.10 and such failure continues for two Business
Days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in

 

53